Exhibit 23.1 Deloitte LLP Brookfield Place 181 Bay Street Suite 1400 Toronto ONM5J 2V1 Canada Tel: 416-601-6150 Fax: 416-601-6151 www.deloitte.ca Consent of Independent Registered Chartered Accountants We consent to the incorporationby reference in this Registration Statement on Form F-3 of our reports dated November 28, 2012 relating to the consolidated financial statements of Royal Bank of Canada (which expresses an unqualified opinion) and the effectiveness of Royal Bank of Canada’s internal control over financial reporting, appearing in the Annual Report on Form 40-F of Royal Bank of Canada for the year ended October 31, 2012, and to the reference to us under the heading “Experts” in the Prospectus which is part of this document. /s/ Deloitte LLP Independent Registered Chartered Accountants Licensed Public Accountants July 10, 2013
